In a letter dated May 21, 2002, to the Clerk of the Appellate Courts, respondent, Thomas Curtis Kelley, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice in Kansas, pursuant to Supreme Court Rule 217 (2001 Kan. Ct. R. Annot. 272).
At the time the respondent surrendered his license, a panel hearing on three separate complaints against him was pending. The complaints contained allegations of using his client trust account improperly, failing to disclose a material fact to third parties, conduct involving dishonesty or misrepresentation, as well as conduct that adversely reflected on the respondent’s fitness to practice law. Additionally, the respondent has entered a plea of guilty to a felony in the United States District Court for the District of Kansas.
This court, having examined the file of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Thomas Curtis Kelley be and is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Thomas Curtis Kelley from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs therein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2001 Kan. Ct. R. Annot. 276).